Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The previous rejection is withdrawn. A new search has been conducted and a new reference was found. 
Applicant’s arguments are now moot in view of the new rejection of the claims. 

Allowable Subject Matter
Dependent claim 21 is objected to as being dependent on a rejected base claim but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Dependent claims 22 is objected to as being dependent on a rejected base claim but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2008/0284575 A1 to Breed et al. (hereinafter “Breed”) and in view of NPL, Harris, Vector Radix Fast Fourier Transform, 1977 IEEE INI. Coni on Acoustics, Speech and Signal Processing, May 9—11, 1977, Hartford, Conn., Massachusetts institute of Technology Research Laboratory of Electronics (1977)  and in further in view of U.S. Patent Application Pub. No.: US 2016/0350194 Al to Mohan that was filed in 2015 (hereinafter “Mohan”) and in view of U.S. Patent No.: 5,715,372 to Meyers.
In regard to claim 1 and 14, Breed discloses “…1. A fault detection system comprising:
one or more sensors onboard a vehicle, the one or more sensors being configured to detect a predetermined characteristic of the vehicle and generate a plurality of sensor signals corresponding to the predetermined characteristic;  (see abstract and paragraph 37) (see paragraph 220 where the frequency of the certain characteristics are used to predict a failure) 
a processor onboard the vehicle, the processor being configured to(see element 33 processor and paragraph 172 where the processor can determine if a crash has occurred and to deploy an airbag)
receive the plurality of sensor signals from the one or more sensors, (see paragraphs 222-225 where a neural network is used to train the stage of the neural network) (See paragraph 217, 219-225);..
Breed is silent as to but Harris teaches “generate one or more fast Fourier transform vectors  (see abstract and page 550-551 where a carrier signal 
based on the plurality of sensor signals so that the one or more fast Fourier transform vectors are representative of the predetermined characteristic,  (see abstract and page 550-551 where a carrier signal and a quality of the carrier signal is determined, the parameters are determined using a FFT vector of the carrier signal and grouping the FFT transform vector; then an estimation of the communication channel can be determined with less computation resources and less algorithm count). 
It would have been obvious to combine the teachings of Mohan with the disclosure of Breed to provide an artificial intelligence module that can receiving feature vectors of the sensor data and then monitor a pattern of the feature vector. This can be used for a device to determine a normal response or a potential anomaly with the sensor or the actuator in a flight. See paragraphs 37 to 45 and the abstract of Mohan.

 “generate an analysis model from a time history of the fast Fourier transform vectors, (see paragraph 37 to 40 where a feature vector is used to determine an anomaly using a predictive neural network; see paragraph 44 where a sensor can be selected as a candidate for a fault)”.
Breed is silent but Meyers teaches “…generate a plurality of unlabeled sensor signals corresponding to the predetermined characteristic (see signals input as an input signal); …..generate an analysis model (see col. 6, lines 1-50)  for the predetermined characteristic from a time history of the fast Fourier transform vectors, where the analysis model (see col. 6, lines 1-20) is trained by the processor with a training data set of fast Fourier transform vectors (see col. 4, lines 15-31 and col. 3, lines 25-50) that are generated from the plurality of unlabeled sensor signals (see claims 1-4 and col. 7, lines 1-35) obtained only under normal health data operating conditions of the predetermined characteristic, and”  (see col. 6, lines 1-52)
It would have been obvious to combine the teachings of MEYER with the disclosure of Breed since Meyer teaches that a FFT transform vector can be used and for the purpose of representing a power spectral density. This can be used to train a neural network using a backpropagation algorithm.  This can provide an artificial intelligence module that can include receiving feature vectors of the sensor data and then rapidly process the training data to create an output signal based on the training in 


Breed is silent but Mohan teaches “..and…determine, using the analysis model, a degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model; and(see paragraph 37 to 40 where a feature vector is used to determine an anomaly using a predictive neural network; see paragraph 44 where a sensor can be selected as a candidate for a fault)”.
an indicator in communication with the processor, the indicator being configured to communicate an operational status of the vehicle to an operator or crew member of the vehicle based on the degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model.  (see FIG, 3, block 340; see paragraph 38 where the fault is provided to the user interface for a sensor ,
 
Claims 3-5 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No.: US 2008/0284575 A1 to Breed etal. (hereinafter “Breed”) and in view of NPL, Harris, Vector Radix Fast Fourier Transform, 1977 IEEE INI. Coni on Acoustics, Speech and Signal Processing, May 9—11, 1977, Hartford, Conn., Massachusetts institute of Technology Research Laboratory of Electronics (1977)  and in further in view of U.S. Patent Application Pub. No.: US 2016/0350194 Al to Mohan that was filed in 2015 (hereinafter“Mohan”) and in view of U.S. Patent No.: 5,715,372 to Meyers.
Claim 2 and 15 are cancelled.
2.    The fault detection system of claim 1, where the analysis model is trained with a training data set of fast Fourier transform vectors that are generated from the plurality of sensor signals obtained under normal operating conditions of the predetermined characteristic. (see abstract and page 550-551 where a carrier signal and a quality of the carrier signal is determined, the parameters are determined using a FFT vector of the carrier signal and grouping the FFT transform vector; then an estimation of the communication channel can be determined with less computation resources and less algorithm count).
 It would have been obvious to combine the teachings of Harris with the disclosure of Breed to provide an estimation of a fault in a signal using an FFT vector and then grouping the FFT vectors. This can be used passively to determine a feature of the quality of the signal in real time, and then a processor may indicate that there is an issue using less computational resources. See abstract of Harris.

In regard to claim 3 and claim 16, Breed is silent but Mohan teaches “3.    The fault detection system of claim 2, wherein the plurality of sensor signals are obtained only, under the normal health data operating conditions of the predetermined characteristic, are obtained over one or more predetermined time periods. (See block 302 where the data is received from the sensors and the actuators in real time and during use of the aircraft; see paragraph 36 where the feature vectors are received in a simulated manner or in real time).
It would have been obvious to combine the teachings of Mohan with the disclosure of Breed to provide an artificial intelligence module that can receiving feature vectors of the sensor data and then monitor a pattern of the feature vector. This can be used for a device to determine a normal response or a potential anomaly with the sensor or the actuator in a flight. See paragraphs 37 to 45 and the abstract of Mohan.

In regard to claim 4 and claim 17, Breed is silent but Mohan teaches 4.    The fault detection system of claim 3, wherein the processor is configured to generate a time series of fast Fourier transform vectors corresponding to the one or more predetermined time periods, the time series of fast Fourier transform vectors forming the training data set of fast Fourier transform vectors. (see paragraph 37 where the feature vectors are each input to the neural network for a time series and for predicting a future time series; At block 308, the feature vectors are inputs to artificial intelligence network such as the neural networks. The artificial intelligence network is trained to classify the faulty scenarios/failures with the associated roof causes by leveraging domain knowledge. Once trained, the artificial intelligence network could be deployed on the hardware along with the system under operation for predicting the future time series. The failure classification artificial intelligence network designed earlier is applied to the time predictive neural network to know not only that an anomaly would occur but also which component or components in the subsystem would contribute to the failures.
It would have been obvious to combine the teachings of Mohan with the disclosure of Breed to provide an artificial intelligence module that can receiving feature vectors of the sensor data and then monitor a pattern of the feature vector. This can be used for a device to determine a normal 

In regard to claim 5 and 18, Breed is silent but Mohan teaches “…5.    The fault detection system of claim 1, wherein the training data set of fast Fourier transform vectors is generated from the plurality of sensor signals, the plurality of sensor signals being obtained from the vehicle and at least another vehicle”.  (See paragraph 35 where the fault model may be the present aircraft and also include a reference system 330, 320), It would have been obvious to combine the teachings of Mohan with the disclosure of Breed to provide an artificial intelligence module that can receiving feature vectors of the sensor data and then monitor a pattern of the feature vector. This can be used for a device to determine a normal response or a potential anomaly with the sensor or the actuator in a flight. See paragraphs 37 to 45 and the abstract of Mohan.
Claims 6 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No.: US 2008/0284575 A1 to Breed et al. (hereinafter “Breed”) and in view of NPL, Harris, Vector Radix Fast Fourier Transform, 1977 IEEE INI. Coni on Acoustics, Speech and Signal Processing, May 9—11, 1977, Hartford, Conn., Massachusetts institute of Technology Research Laboratory of Electronics (1977)  and in further in view of U.S. Patent Application Pub. No.: US 2016/0350194 Al to Mohan that was filed in 2015 (hereinafter“Mohan”) and in further in view of U.S. Patent Application Pub. No.: US 2015/0178631 A1 to Thomas filed in 2013 (hereinafter “Thomas”) and in view of U.S. Patent No.: 5,715,372 to Meyers.

In regard to claim 6 and 19, Breed is silent but Mohan teaches “ 6.    The fault detection system of claim 1, wherein the processor is configured to filter fast Fourier transform vectors from the training data set of fast Fourier transform vectors  (see paragraph 37 where the feature vectors are each input to the neural network for a time series and for predicting a future time series; At block 308, the feature vectors are inputs to artificial intelligence network such as the neural networks. The artificial intelligence network is trained to classify the faulty scenarios/failures with the associated roof causes by leveraging domain knowledge. Once trained, the artificial intelligence network could be deployed on the hardware along 
It would have been obvious to combine the teachings of Mohan with the disclosure of Breed to provide an artificial intelligence module that can receiving feature vectors of the sensor data and then monitor a pattern of the feature vector. This can be used for a device to determine a normal response or a potential anomaly with the sensor or the actuator in a flight. See paragraphs 37 to 45 and the abstract of Mohan.
Breed is silent but Thomas teaches “… based on the mean and standard deviation (see claim 114 wherein the waveform characteristics comprise one or more of the following; peak amplitude derived from polynomial fit, sample count, pattern mean, median, standard deviation)  of at least one spectral bin of the training data set of fast Fourier transform vectors.  (See paragraph 281 to 283 where filters are provided to remove erroneous data before the pattern recognition of the features vectors occur; see paragraph 226 where the pattern recognition can be used with an FFT 
It would have been obvious to combine the teachings of Thomas with the disclosure of Breed to provide an artificial intelligence module that can detect patterns of data and remove data that is considered incorrect and noise to reduce a processing time and to prevent processing noise data that is not relevant to the feature vector that is desired to be analyzed. See paragraphs 220-227 and 311 and the abstract of Thomas.
Claims 7 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No.: US 2008/0284575 A1 to Breed etal. (hereinafter “Breed”) and in view of NPL, Harris, Vector Radix Fast Fourier Transform, 1977 IEEE INI. Coni on Acoustics, Speech and Signal Processing, May 9—11, 1977, Hartford, Conn., Massachusetts institute of Technology Research Laboratory of Electronics (1977)  and in further in view of U.S. Patent Application Pub. No.: US 2016/0350194 Al to Mohan that was filed in 2015 (hereinafter “Mohan”) and in further in view of U.S. Patent Application Pub. No.: US 2018/0089505 Al to El Khamy et al. that was filed in 2016 (hereinafter “El Khamy”) nd in view of U.S. Patent No.: 5,715,372 to Meyers.

In regard to claim 7 and 20, Breed is silent but El Khamy teaches  7.    The fault detection system of claim 1, wherein the processor is configured to compress an original number of spectral bins of the training data set of fast Fourier transform vectors to a compressed number of spectral bins so that at least one spectral bin in the compressed number of spectral bins is an average amplitude of a corresponding number of spectral bins in the original number of spectral bins. ”, (See paragraph 35, 44 where a global average pooling layer is formed, 57 and 73).
It would have been obvious to combine the teachings of El Khamy with the disclosure of Breed to provide a compression technique for the .
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No.: US 2008/0284575 A1 to Breed etal. (hereinafter “Breed”) and in view of NPL, Harris, Vector Radix Fast Fourier Transform, 1977 IEEE INI. Coni on Acoustics, Speech and Signal Processing, May 9—11, 1977, Hartford, Conn., Massachusetts institute of Technology Research Laboratory of Electronics (1977)  and in further in view of U.S. Patent Application Pub. No.: US 2016/0350194 Al to Mohan that was filed in 2015 (hereinafter “Mohan”) and in further in view of Thomas and in view of U.S. Patent No.: 5,715,372 to Meyers.

Breed is silent but Thomas teaches 8.    The fault detection system of claim 1, wherein the processor is further configured to filter spurious fast Fourier transform vectors from the one or more fast Fourier transform vectors. ”, (See paragraph 2S1 to 283 where filters are 
It would have been obvious to combine the teachings of Thomas with the disclosure of Breed to provide an artificial intelligence module that can detect patterns of data and remove data that is considered incorrect and noise to reduce a processing time and to prevent processing noise data that is not relevant to the feature vector that is desired to be analyzed. See paragraphs 220-227 and 311 and the abstract of Thomas.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No.: US 2008/0284575 A1 to Breed etal. (hereinafter “Breed”) and in view of NPL, Harris, Vector Radix Fast Fourier Transform, 1977 IEEE INI. Coni on Acoustics, Speech and Signal Processing, May 9—11, 1977, Hartford, Conn., Massachusetts institute of Technology Research Laboratory of Electronics (1977)  and in further in view of U.S. Patent Application Pub. No.: US 2016/0350194 Al to Mohan that was filed in 2015 (hereinafter “Mohan”) and in further in view of U.S. Patent Application Pub. No.: US 2018/0089505 Al to El Khamy et al. that was filed in 2016 (hereinafter “El Khamy”) and in view of U.S. Patent No.: 5,715,372 to Meyers.


El Khamy teaches “…9.    The fault detection system of claim 14, wherein the processor is further configured to compress an original number of spectral bins of the one or more fast Fourier transform vectors to a compressed number of spectral bins so that at least one spectral bin in the compressed number of spectral bins is an average amplitude of a corresponding number of spectral bins in the original number of spectral bins. (See paragraph 35, 44 where a global average pooling layer is formed, 57 and 73).
.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No.: US 2008/0284575 A1 to Breed etal. (hereinafter “Breed”) and in view of NPL, Harris, Vector Radix Fast Fourier Transform, 1977 IEEE INI. Coni on Acoustics, Speech and Signal Processing, May 9—11, 1977, Hartford, Conn., Massachusetts institute of Technology Research Laboratory of Electronics (1977)  and in further in view of U.S. Patent Application Pub. No.: US 2016/0350194 Al to Mohan that was filed in 2015 (hereinafter “Mohan”) and in view of Thomas and in view of U.S. Patent No.: 5,715,372 to Meyers.

Breed is silent but Mohan teaches “10.    The fault detection system of claim 1, wherein the processor is further configured to generate the analysis model by:
applying dictionary learning to the training data set of fast Fourier transform vectors to create a learned dictionary, (see paragraph 37 where the feature vectors are each input to the neural network for a time series and for predicting a future time series; At block 306, the feature vectors are inputs to artificial intelligence network such as the neural networks. The artificial intelligence network is trained to classify the faulty scenarios/failures with the associated root causes by leveraging domain knowledge. Once trained, the artificial intelligence network could be deployed on the hardware along with the system under operation for predicting the future time series. The failure classification artificial intelligence network designed earlier is applied to the time predictive neural network to know not only that an anomaly would occur but also which component or components in the subsystem would contribute to the failures.
If would have been obvious to combine the teachings of Mohan with the disclosure of Breed to provide an artificial intelligence module that can 

Thomas teaches “…decomposing the one or more  (see paragraph 180) fast Fourier transform vectors (see paragraph 226) in the training data set of fast Fourier transform vectors where decomposition of the one or more fast Fourier transform vectors in the training data set of fast Fourier transform vectors represents a low rank portion of the analysis model and (see paragraph 226 to 228; Pattern detectors can be software implemented tools that can be applied to any waveform to detect and identify simple or complex signal features (he. all occurrences of patterns of interest). The features contained in these waveforms are broken down into simple elements by tools called Feature Extraction Techniques (FETs), for example Hear wavelet, Fourier transform, polynomial interpolant, integral functions, rational polynomial approximation, etc. FETs are settable to process in various domains (e.g. the time or frequency domains).)  
a residual of the decomposition represents a sparse portion of the analysis model, (see claim 114 wherein the waveform characteristics comprise one or more of the following: peak amplitude derived from polynomial fit, sample count, pattern mean, median, standard deviation) (See paragraph 281 to 283 where filters are provided to remove erroneous data before the pattern recognition of the features vectors occur; see paragraph 226 where the pattern recognition can be used with an FFT neural network; In some embodiments, FETs can also be used to create knowledge vectors for knowledge elements during learning. In some embodiments, FETs can further be used create test vectors during recognition. Patterns can raster, or free-run, the entire waveform, or they can be linked back to markers to only be recognized at particular locations in the signal. In some embodiments, The FETs are chosen in order to preserve and reflect a specific property of the signal in question; see paragraph 311; it would be inherent that some data is sparse and other data is dense).,,.
reconstructing the one or more fast Fourier transform vectors in the training data set of fast Fourier transform vectors to generate a set of weights for each or at least one of the one or more 
fast Fourier transform vectors in the training data set of fast Fourier transform vectors, (see paragraph 30, 134-140)
calculating a residual vector for each or at least one fast Fourier transform vector in the training data set of fast Fourier transform vectors, the residual vector representing a difference between a respective fast Fourier transform vector in the training data set of fast Fourier transform vectors and a reconstructed fast Fourier transform vector corresponding to the respective fast Fourier transform vector, and
generating a low rank Gaussian model for the low rank portion and a sparse Gaussian model for the sparse portion based on the residual vector for each or at least one fast Fourier transform vector in the training data set of fast Fourier transform vectors. (See paragraph 180 where the model is a k-means, mixture models, hierarchical clustering models; A k means clustering model is a Gaussian mixture model; see para.,281 to 283 where filters are provided to remove erroneous data before the pattern recognition of the features vectors occur; see paragraph 226 where the pattern recognition can be used with an FFT neural network; In some embodiments, FETs can also be used to create knowledge vectors 
It would have been obvious to combine the teachings of Thomas with the disclosure of Breed to provide an artificial intelligence module that can detect patterns of data and remove data that is considered incorrect and noise to reduce a processing time and to prevent processing noise data that is not relevant to the feature vector that is desired to be analyzed. See paragraphs 220-227 and 311 and the abstract of Thomas.
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No.: US 2008/0284575 A1 to Breed etal. (hereinafter “Breed”) and in view of NPL, Harris, Vector Radix Fast Fourier Transform, 1977 IEEE INI. Coni on Acoustics, Speech and Signal Processing, May 9—11, 1977, Hartford, Conn., Massachusetts institute of Technology Research Laboratory of Electronics (1977)  and in further in view of U.S. Patent Application Pub. No.: US 2016/0350194 Al to Mohan that was filed in 2015 (hereinafter “Mohan”) and in further in view of Thomas and in view of U.S. Patent No.: 5,715,372 to Meyers


Breed is silent but Mohan teaches “... 11. The fault detection system of claim 1, wherein the processor is further configured to determine, using the analysis model, the degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model by one or more of: (see paragraph 37 where the feature vectors are each input to the neural network for a time series and for predicting a future time series; At block 308, the feature vectors are inputs to artificial intelligence network such as the neural networks. The artificial intelligence network is trained to classify the faulty scenarios/failures with the associated roof causes by leveraging domain knowledge. Once trained, the artificial intelligence network could be deployed on the hardware along with the system under operation for predicting the future time series. The failure classification artificial intelligence network designed earlier is applied 
Thomas teaches “…determining a low rank portion of the one or more fast Fourier transform vectors, by decomposing the one or more fast Fourier transform vectors with a learned dictionary of (see paragraph 228 to 228; Pattern detectors can be software implemented tools that can be applied to any waveform to detect and identify simple or complex signal features (le. all occurrences of patterns of interest). The features contained in these waveforms are broken down into simple elements by tools called Feature Extraction Techniques (FETs), for example Haar wavelet, Fourier transform, polynomial interpolant, integral functions, rational polynomial approximation, etc. FETs are settable to process in various domains (e.g. the time or frequency domains).) the analysis model, and employing a low rank Gaussian model to determine the degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model; and (See paragraph 180 where the model is a k-means, mixture models, hierarchical clustering models; A k means clustering model is a Gaussian mixture model; see para,.281 to 283 where filters are provided to remove erroneous data before the pattern 
In some embodiments, FETs can also be used to create knowledge vectors for knowledge elements during learning. In some embodiments, FETs can further be used create test vectors during recognition. Patterns can raster, or free-run, the entire waveform, or they can be linked back to markers to only be recognized at particular locations in the signal. In some embodiments, The FETs are chosen in order to preserve and reflect a specific property of the signal in question; see paragraph 311),
(see claim 114 wherein the waveform characteristics comprise one or more of the following: peak amplitude derived from polynomial fit, sample count, pattern mean, median, standard deviation) (See paragraph 281 to 283 where filters are provided to remove erroneous data before the pattern recognition of the features vectors occur; see paragraph 226 where the pattern recognition can be used with an FFT neural network;
In some embodiments, FETs can also be used to create knowledge vectors for knowledge elements during learning. In some embodiments, FETs can further be used create test vectors during recognition. Patterns can raster, or free-run, the entire waveform, or they can be linked back to markers to 

determining a sparse portion of the one or more fast Fourier transform vectors, by calculating a residual vector that represents a difference between a respective one of the one or more fast Fourier transform vectors and a reconstructed fast Fourier transform corresponding to respective one of the one or more fast Fourier transform vectors, (see paragraph 228 to 228; Pattern detectors can be software implemented tools that can be applied to any waveform to detect and identify simple or complex signal features fi.e. all occurrences of patterns of interest). The features contained in these waveforms are broken down Into simple elements by tools called Feature Extraction Techniques (FETs), tor example Hear wavelet, Fourier transform, polynomial interpolant, integral functions, rational polynomial approximation, etc. FETs are settable to process in various domains (e.g. the time or frequency domains).) 
 “…and employing a sparse Gaussian model to determine the degree to which the one or more fast Fourier transform vectors could have been
generated by the analysis model. (See paragraph 281 to 283 where filters are provided to remove erroneous data before the pattern recognition of the features vectors occur; see paragraph 228 where the pattern recognition can be used with an FFT neural network; In some embodiments, FETs can also be used to create knowledge vectors for knowledge elements during learning. In some embodiments, FETs can further be used create test vectors during recognition. Patterns can raster, or free-run, the entire waveform, or they can be linked back to markers to only be recognized at particular locations in the signal. In some embodiments, The FETs are chosen in order to preserve and reflect a specific property of the signal in question; see paragraph 311).
It would have been obvious to combine the teachings of Thomas with the disclosure of Breed to provide an artificial intelligence module that can detect patterns of data and remove data that is considered incorrect and noise to reduce a processing time and to prevent processing noise data that is not .
Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No.: US 2008/0284575 A1 to Breed etal. (hereinafter “Breed”) and in view of NPL, Harris, Vector Radix Fast Fourier Transform, 1977 IEEE INI. Coni on Acoustics, Speech and Signal Processing, May 9—11, 1977, Hartford, Conn., Massachusetts institute of Technology Research Laboratory of Electronics (1977)  and in further in view of U.S. Patent Application Pub. No.: US 2016/0350194 Al to Mohan that was filed in 2015 (hereinafter “Mohan”) and in view of U.S. Patent No.: 5,715,372 to Meyers 

Breed discloses “12.    The fault detection system of claim 1, wherein the vehicle is an aerospace vehicle” (See paragraph 346). 
Breed discloses “13.    The fault detection system of claim 1, wherein the vehicle is an airplane. (see paragraph 346)”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

          Claims 1, 3-14, 16-22 are rejected under obviousness double patenting in view of claim 1-19 of U.S. Patent No.: 10,580,228 that recites “[a] fault detection system, comprising: 
one or more vehicle system sensors onboard a vehicle, 
the one or more vehicle system sensors being configured to detect a predetermined characteristic of the vehicle and generate at least a plurality of unlabeled sensor signals corresponding to the predetermined characteristic; and a machine learning processor onboard the vehicle and in communication with the one or more vehicle system sensors, the machine learning processor being configured to: generate a hybrid analysis model for the predetermined characteristic, the hybrid analysis model being trained by the machine learning processor with a training data set of fast Fourier transform vectors that are generated from the plurality of unlabeled sensor signals obtained only under normal health data operating conditions of the predetermined characteristic, and determined health data indicative of a health of vehicle component corresponding to the predetermined characteristic with the hybrid analysis model, where the hybrid analysis model comprises a sparse methods component and a statistical methods component that together configure the machine learning processor to detect signatures of failure of the vehicle component based on analysis sensor signals, generated by the one or more vehicle system sensors, that are within normal operating ranges.”.
         The only difference is in claim of the present claims it recites the fast Fourier transform vectors of the original claim 2. 
          The claims are otherwise identical. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668